Case: 19-40031     Document: 00515599668         Page: 1     Date Filed: 10/13/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 13, 2020
                                  No. 19-40031                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Charles Andrew Arroyo,

                                                           Petitioner—Appellant,

                                       versus

   Jody R. Upton, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:10-CV-489


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Charles Andrew Arroyo, formerly federal prisoner # 15364-179,
   appeals the dismissal of his 28 U.S.C. § 2241 application wherein he argued
   that he was deprived of his due process rights during a prison disciplinary
   proceeding. The district court denied his § 2241 application on the merits.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40031      Document: 00515599668           Page: 2     Date Filed: 10/13/2020




                                     No. 19-40031


          While the instant appeal was pending, Arroyo was released from
   prison. An appeal is not moot simply because a § 2241 petitioner is no longer
   in custody. Brown v. Resor, 407 F.2d 281, 283 (5th Cir. 1969). However, an
   action is moot when the court cannot grant the relief requested by the moving
   party. Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
          The instant habeas application concerns purported errors that
   occurred after Arroyo was sentenced, for which he seeks the restoration of
   good-time credits and other privileges he lost as a result of his disciplinary
   violation. However, because Arroyo was released from prison in August
   2020, this court can no longer provide him with the requested relief. See
   Bailey, 821 F.2d at 278. Insofar as he also seeks the expungement of the
   disciplinary charge from his record, this issue is similarly moot. See id. at 279.
   Accordingly, Arroyo’s appeal is DISMISSED as moot.




                                           2